Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-13-00373-CV

                         In the INTEREST OF S.L. and C.L., Children

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-01416
                 Honorable Charles E. Montemayor, Associate Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED. No costs are assessed against appellant because she is indigent.

       SIGNED October 9, 2013.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice